Citation Nr: 0918067	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1970  to January 
1972 and from July 1975 to September 1992.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  Hypertension had its onset during active service.

2.  Diabetes mellitus did not have onset during active 
service or within one year of separation from active service, 
and is not otherwise etiologically related to the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases such as diabetes mellitus and 
cardiovascular-renal disease, including hypertension, 
although not shown in service, may be presumed to have been 
incurred in or aggravated by service if manifested to a 
compensable degree within a specified time frame.  See 38 
U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Hypertension

A five-day blood pressure check was included in the Veteran's 
extensive service treatment records.  The results are as 
follows: April 17, 1989: 142/88; April 18, 1989: 142/80; 
April 19, 1989: 139/88; April 20, 1989: 144/88; April 21, 
1989: 130/90.  The Veteran was assessed with borderline 
hypertension.  

A service treatment record from August 1991 indicated an 
elevated blood pressure of 130/90.  At that time, there was 
no diagnosis of or treatment for hypertension.  

In his separation report of medical examination, the Veteran 
had an elevated blood pressure of 140/90 but received a 
normal clinical evaluation of his heart and vascular system.  
The associated report of medical history from June 1992 
indicated that the Veteran had a history of high blood 
pressure.  The Veteran explained that during a physical 
examination three or four years prior, he had high blood 
pressure.  He was not given any medicine nor was treated for 
this condition and the Veteran indicated that his blood 
pressure "level[ed] out to normal."

In a VA examination from November 1992, the Veteran had an 
elevated blood pressure of 124/88.  There, he was diagnosed 
with arterial hypertension, which was never previously 
treated nor diagnosed.

During another VA examination in July 2005, the Veteran had 
an elevated blood pressure of 140/76, 138/78, and 142/78.  He 
was diagnosed with hypertensive vascular disease.  No opinion 
was given as to the etiology of the Veteran's hypertension.

In January 2009, the Veteran underwent another VA 
examination.  There, he had blood pressures of 153/73, 
145/70, and 147/72.  The examiner noted that the Veteran had 
"occasional isolated elevated [blood pressure] readings but 
normal otherwise, he was in pain then, no [hypertension] in 5 
day reading or diagnosis of hypertension in military service 
or upon joining the Temple VA facility."  The examiner 
opined that the Veteran's hypertension is not related to or 
caused by military service.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A.  § 5107(b) (West 2002).

While the examiner indicated that he had reviewed the claims 
file, it is clear that the Veteran was diagnosed with 
borderline hypertension in April 1989.  The grant of service 
connection requires competent evidence to establish a 
diagnosis and, as in this case, relate the diagnosis to the 
Veteran's service.  Here, the evidence of record shows that 
the Veteran had an elevated blood pressure in service (April 
1989 and August 1991) upon separation from service (June 
1992), and post-service (November 1992, July 2005, and 
January 2009).  The Board is unprepared to find that these 
multiple borderline elevated blood pressures are inadequate 
to determine the Veteran's hypertension did not manifest in 
service.

The Board has been presented with a remarkable number of 
elevated pressure readings during and immediately following 
service in addition to unclear reasoning from the January 
2009 VA examiner.  The objective evidence tends to establish 
that hypertension was first manifest during service and the 
Veteran's claim for service connection for hypertension is 
warranted.

Diabetes Mellitus

Service treatment records are absent for any treatment for or 
diagnosis of diabetes mellitus.  In his separation report of 
medical examination from June 1992, the Veteran had a normal 
clinical evaluation of all his systems.  An associated report 
of medical history, dated June 1992, indicated that the 
Veteran had no history of or treatment for diabetes mellitus.  
These records weigh heavily against the Veteran's claim as 
they show that he did not have a disability during service.

The Veteran contends that the presumptive provision for 
chronic diseases is applicable.  A letter from Dr. "B.V.," 
received April 2005, indicated that the Veteran's diabetes 
mellitus could be traced back to the initial VA examination 
of 1992.  However, the VA examination from November 1992 
revealed a high glucose reading with no diagnosis of or 
treatment for diabetes mellitus.  Similarly, while the 
Veteran showed a glucose intolerance in a Gulf War 
examination from June 1995, he was not treated for or 
diagnosed with diabetes mellitus.

During the July 2005 VA examination, the Veteran indicated 
that he had been diagnosed with diabetes mellitus in 1993.  
Assuming, arguendo, that the Veteran was diagnosed with 
diabetes mellitus within the presumptive one year period for 
chronic diseases, his disability was not manifested to a 
compensable degree.  A compensable evaluation for diabetes 
mellitus requires that it be manageable by restricted diet 
only.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  There 
is no evidence of record showing that the Veteran managed his 
diabetes mellitus by restricted diet only within the one year 
presumptive period after separation from service.

In a VA examination from January 2009, the examiner opined 
that the Veteran's diabetes mellitus was not caused by or 
related to military service.  In his rationale, the examiner 
attributed the Veteran's diabetes mellitus to a family 
history of diabetes mellitus, lifestyle, and body habitus.  
Although the Board recognizes that the Veteran currently has 
diabetes mellitus, the record fails to indicate a medical 
nexus between his current diabetes mellitus and any disease 
or event incurred during active service many years ago.  The 
Board finds that such an opinion provides probative evidence 
against this claim. 

Hence, the preponderance of the evidence of record is against 
a grant of service connection for diabetes mellitus, and his 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of a letter sent to the Veteran in March 2005 that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the Veteran's 
claim for service connection for diabetes mellitus.  This 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable 
decision on that claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the Veteran in December 2008.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim as far as an initial disability rating 
and effective date.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  

Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case from March 2009.  

For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal, as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records and VA outpatient treatment records.  Appropriate VA 
examinations were afforded the Veteran in November 1992, July 
2005, and January 2009.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for diabetes mellitus is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


